Negative electrode active substance for nonaqueous electrolyte secondary battery and nonaqueous electrolyte secondary battery
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2022 has been entered.
 
Response to Amendments
Applicant' s amendments and arguments have been entered. A reply to the Applicant' s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant' s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. Reference not previously cited can be found per the attached PTO-892 for this Office action.

Status of Claims
Claims 1-6 are pending, wherein claims 1-2 are amended. Claims 1-6 are being examined on the merits in this Office action.

Claim Rejections - 35 USC § 103
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Akira et al. (WO 2016121320 A1, whose equivalent US 20180287148 A1 is being used for citation purposes, hereafter Akira) in view of Aramata et al. (US 20070224508 A1, hereafter Aramata) and Ahn et al. (US 20020168574 A1, hereafter Ahn).
Regarding claims 1 and 3, Akira teaches a negative electrode active material for a non-aqueous electrolyte secondary battery (See at least Title and Abstract), comprising:
a lithium silicate phase of Li2zSiO(2+z), wherein 0 <z <2 ([0033]);
silicon particles (15, Fig. 1) dispersed in the lithium silicate phase ([0029] and Fig. 1); and
metal-containing particles dispersed in the lithium silicate phase and comprising metal Fe, for example ([0040]: see “may contain Fe particles”, etc.), which functions as a conductive agent in the negative electrode active material (Note this is general knowledge in the art although Akira does not expressly state that).
Akira is silent to the metallic particles having an aspect ratio of 2.7 or more. In the same field of endeavor, however, Aramata discloses that both a powder form and a fiber form of, for example, Fe can be used in a negative electrode composition as conductive agents. That is, Fe powder and Fe fiber are functional equivalents as conductive agents in the negative electrode ([0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have employed a fiber form of Fe as an alternative to the Fe of Akira in the negative electrode active material. Substitution of known equivalents for the same purpose is prima facie obvious (See MPEP § 2144.06).
Further, in the absence of criticality or unexpected results, the selection of an aspect ratio of the fiber would appear to require no more than routine investigation by those ordinary skilled in the art. In re Austin, et al., 149 USPQ 685, 688. The use of electronically conductive fiber in a negative electrode of a battery is well known in the art. As one of examples, Ahn discloses iron fibers used in a negative electrode of a battery has an aspect ratio of about 4 to about 2500 ([0025]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have elected an aspect ratio of about 4 to about 2500, as taught by Ahn, to be the aspect ratio of the electronically conductive Fe fibers of Akira in view of Aramata, since this selection involves merely ordinary capabilities of one skilled in the art. The claimed range of 2.7 or more and 10.5 or less, overlaps the range of above-mentioned about 4 to about 2500. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 2, Akira teaches a negative electrode active material for a non-aqueous electrolyte secondary battery (See at least Title and Abstract), comprising:
a lithium silicate phase of Li2zSiO(2+z), wherein 0 <z <2 ([0033]);
silicon particles (15, Fig. 1) dispersed in the lithium silicate phase ([0029] and Fig. 1); and
metal-containing particles dispersed in the lithium silicate phase and comprising metal Fe, for example ([0040]: see “may contain Fe particles”, etc.), which functions as a conductive agent in the negative electrode active material (Note this is general knowledge in the art although Akira does not expressly state that).
Akira is silent to the metallic particles having an aspect ratio of 2.7 or more. In the same field of endeavor, however, Aramata discloses that both a powder form and a fiber form of, for example, Fe can be used in a negative electrode composition as conductive agents. That is, Fe powder and Fe fiber are functional equivalents as conductive agents in the negative electrode ([0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have employed a fiber form of Fe as an alternative to the Fe of Akira in the negative electrode active material. Substitution of known equivalents for the same purpose is prima facie obvious (See MPEP § 2144.06).
Further, in the absence of criticality or unexpected results, the selection of an aspect ratio of the fiber would appear to require no more than routine investigation by those ordinary skilled in the art. In re Austin, et al., 149 USPQ 685, 688. The use of electronically conductive fiber in a negative electrode of a battery is well known in the art. As one of examples, Ahn discloses iron fibers used in a negative electrode of a battery has an aspect ratio of about 4 to about 2500 ([0025]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have elected an aspect ratio of about 4 to about 2500, as taught by Ahn, to be the aspect ratio of the electronically conductive Fe fibers of Akira in view of Aramata, since this selection involves merely ordinary capabilities of one skilled in the art. The claimed range of 2.7 or more and 10.5 or less, overlaps the range of above-mentioned about 4 to about 2500. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Akira as modified teaches the lithium silicate phase comprises Li2Si2O5 ([0033], Akira).
Regarding claim 4, Akira as modified teaches the negative electrode active material for a non-aqueous electrolyte secondary battery according to claim 1, wherein the metal-containing particles may contain a metal being Al to replace Fe, since Al is a functional equivalent to Fe powder or Fe fiber ([0047], Aramata). Substitution of known equivalents for the same purpose is prima facie obvious (See MPEP § 2144.06).
Regarding claim 5, Akira as modified teaches the negative electrode active material for a non-aqueous electrolyte secondary battery according to claim 1, wherein a content of the metal-containing particles may be 7 wt% or less based on the total mass of a base particle composed of the lithium silicate phase, the silicon particles, and the metal-containing particles ([0044], Akira). The range of 7 wt% or less overlaps that of 1 mass% to 10 mass% as claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 6, Akira as modified teaches a non-aqueous electrolyte secondary battery comprising: a negative electrode including the negative electrode active material for a non-aqueous electrolyte secondary battery according to claim 1, a positive electrode, and a non-aqueous electrolyte ([0022], Akira).

Response to Arguments
Applicant's arguments filed August 4, 2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments regarding “aspect ratio”, this office action has introduced the Ahn reference to address the aspect ratio as claimed. Indeed, it would have been an obvious matter of design choice to select the aspect ratio claimed by the Applicant, since such a selection would have involved a mere change in the aspect ratio of the electronically conductive fibers. A change in size or proportion is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
In response to the argument regarding the criticality of the claimed range, it is submitted that to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). (See MPEP 716.02(d) II). In this case, the Examples 1-18 and Comparative Example 2 are insufficient to demonstrate the alleged criticality.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727